18. Food enzymes (
- Before the vote:
rapporteur. - Mr President, due to transport difficulties in reaching Strasbourg, I was not in a position last night to thank colleagues, particularly fellow rapporteurs Åsa Westlund and Mojca Drčar Murko, and indeed my colleague Pilar Ayuso, who stood in for me in the debate, and all our respective assistants and staff for their cooperation over the last 12 months, in reaching a very satisfactory second-reading agreement on this important package on food measures. I hereby thank them all.